DETAILED ACTION
This Office Action is in response to the Amendment filed on 11/22/2021, which for the reasons given below, is submitted as a second Non-Final Office Action.
In the filed response, claims 1-3, 5-9, 11-13, 15-16, and 18-20 have been amended, where claims 1, 7, 13, and 16 are independent claims. Further, claims 4, 10, 14, and 17 have been cancelled.
Accordingly, Claims 1-3, 5-9, 11-13, 15-16, and 18-20 have been examined and are pending. 

Information Disclosure Statement
1.	The information disclosure statements (IDS) were submitted on 11/03/2021 and 01/21/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
2.	Applicant’s arguments, see pg. 8, filed 11/22/2021, with respect to the rejection(s) of claims 1, 7, 13, and 16 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive. Specifically by Applicant’s amendments, allowable subject matter that was identified in the last Office Action was incorporated into the independent claims. Therefore, the rejection has been withdrawn.  However based on updated searches, newly acquired prior art was found that can read on the amended features related to the “list index” and the associated “first and second feature values”.  Therefore for these reasons, which are further discussed below, a new ground of rejection is made in view of new prior art He et al. (US 2017/0289566 A1), in view of 
3.	Upon further consideration of the filed amendments, the Examiner respectfully submits that prior art He discloses the “list index” and the associated “first and second feature values” recited in claims 1, 7, 13, and 16 given their broadest reasonable interpretation (BRI).   Specifically syntax element list_idx (¶0119 of He ) can take on values of  0 and  1, which are construed as 1st and 2nd feature values, in order to identify candidate list-0 and candidate list-1, respectively. Moreover, associated reference pictures in the respective candidate lists indexed by list_idx, can be specified by syntax element ref_idx (¶0119); hence, the Examiner respectfully submits that He teaches both claimed syntax elements, i.e. “wherein the syntax element comprises at least an index of optimal candidate motion information for a current block of the video and a list index”.   Although He discloses the foregoing, He’s two candidate lists based on the 1st (0) and 2nd (1) feature values of the list index list_idx relate to the current block, i.e. there is no indication of  a “subblock-based candidate motion information list”.  As such, prior art Xiu from the current art of record is relied upon to show that a candidate motion information list can be constructed for a sub-block of a current block. For these reasons, which are further elaborated in the office action below, the Examiner respectfully submits that He in view of Xiu collectively teach the disclosed features of independent claims 1, 7, 13, and 16 under 35 U.S.C. 103 given their BRI.
4.	Examiner acknowledges Applicant’s remarks (pg. 8)/amendments with regards to the rejection of clams 19 and 20 under 35 U.S.C. 101. As such, the rejection is withdrawn.

6.	In light of the foregoing, Claims 1-20 have been examined and are pending. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-9, 13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2017/0289566 A1), in view of Xiu et al. (US 2021/0185338 A1 with reference to Prov. Application No. 62/690,661), hereinafter referred to as Xiu.
Regarding claim 1, He discloses “A decoding method [See He’s decoder in Fig. 2], comprising: parsing a bitstream of a video to obtain a syntax element [Decoders typically include parsers for extracting information from the compressed bitstream for decoding purposes (see for e.g. ¶0196 of Chien et al. US 2018/0084260 A1 for reference). Although not explicit, He’s decoder (Figs. 2 and 12) is understood as performing this function.], wherein the syntax element comprises at least an index of optimal candidate motion information for a current block of the video [See reference picture index in the list specified by ref_idx (¶0119)] and a list index [Reference list_idx per ¶0119 which can be either 0 or 1 to identify list-0 or list-1, respectively]; constructing, based on the list index, a list of motion information for the current block [¶0119 illustrates constructing a merge candidate list (i.e. list 0 and list 1 based on a value of the list_idx) until it is full. See Fig. 15 with reference to the summarized steps at ¶0110 for constructing the candidate list for a current block], wherein the list of motion information is a first list of motion information which is a block-based [A 1st list of motion information can be expressed as a four-component variable which includes the foregoing syntax elements as well as MV_x and MV_y to describe the 2-D motion vector components. See ¶0119], or a second list of motion information which is a subblock-based candidate motion information list [Given the “or” condition above, the foregoing limitation can be construed as alternative and as such may not be performed. If however a 2nd list is constructed, He’s 2nd list does not explicitly address a subblock-based candidate motion information list as claimed. For corresponding support, see Xiu below] wherein a first feature value of the list index indicates to construct the first list for the current block [He’s first feature value of the list index (list_idx = “0” -  ¶0119) points to list-0, i.e. a 1st list for the current block], and a second feature value of the list index indicates to construct the second list for the current block [He’s second feature value of the list index (list_idx = “1” -  ¶0119) points to list-1, i.e. a 2nd list for the current block]; determining optimal motion information from the constructed list of motion information for the current block based on the index of optimal candidate motion information [Reference picture index in the list specified by ref_idx (¶0119) points to optimal motion information (e.g. MV_x, MV_y) in the list for performing inter-prediction of a current block]; and generating predicted samples for the current block based on the optimal motion information. [Application of He’s coding techniques above can be employed for obtaining a prediction signal in the video decoder of Fig. 2] Although He is found to disclose forming two candidate lists based on first and second features of the list index (list_idx) as per ¶0119, both lists are for the current block, i.e. one is not “a subblock-based candidate motion information list”.   To show that a candidate motion information list can be constructed for a sub-block of a current block, Xiu from the same or similar field of endeavor is brought in. Specifically Xiu teaches sub-prediction based [¶0085-0087 show that motion information for the merge mode (block-based) may be modified to include sub-block based motion derivation via ATMVP (Fig. 5). Here motion information at the sub-block level can be included in a merge candidate list] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temporal block vector prediction techniques of He (e.g. Figs. 15-16), to add the teachings of Xiu as above to provide sub-block motion derivation (e.g. ATMVP)  which may enhance the efficiency of the merge mode for example, by improving the granularity and/or the accuracy of the derived motion vectors ¶0093.
15Regarding claim 2 ,  He and Xiu teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  He however does not explicitly disclose “wherein the subblock-based candidate motion information list is constructed only based on a subblock-based merge mode of advanced temporal motion vector prediction (ATMP).”  
Xiu on the other hand from the same or similar field of endeavor, teaches the foregoing limitation [Refer to para 0086-0087, i.e. merge candidates with sub-block level motion information in the merge candidate list, where ATMVP may be employed (Fig. 5)] The motivation for combining He and Xiu has been discussed in connection with claim 1, above. 
Regarding claim 3 He and Xiu teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  He however does not further teach the limitation of claim 3.  Xiu on the other hand from the same or similar field of endeavor, teaches “wherein the list of motion information is the second list 20of motion information and constructing the second list of motion information comprises: determining a collocated reference picture of the current block [Para 0087 - a collocated temporal reference picture is selected]; splitting the current block into M*N subblocks [See Xiu e.g. para 0086-0087 and Fig. 5, where a current block can be split into sub-blocks of a given size. Since the claim does not limit the relationship between sides M and N of the sub-block, M and N are construed as equal]; for each subblock of the M*N subblocks, obtaining motion information of a center point location sample of a subblock unit 25that corresponds to the subblock and that is in the collocated reference picture [Fig. 5 shows for a given sub-block A of the current picture, there is a corresponding sub-block A’ of the collocated reference picture from which motion information at the center point can be obtained], and converting the motion information of the center point location sample into motion information of the subblock through scaling [See para 0089 where temporal motion vector scaling may be applied]; and obtaining the second list of motion information based on the motion information of the M*N subblocks.  [See para 0086-0089, i.e. merge candidate list] The motivation for combining He and Xiu has been discussed in connection with claim 1, above. 
Regarding claim 7, claim 7 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the required hardware/software for implementing the method, see for e.g. He ¶0014, 0078-0079 and 0222.
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2. 
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3. 
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1 since encoding is the inverse process of decoding. See for e.g. He’s encoder and decoder as shown in Figs. 1 and 2, respectively.  This is also reflected in 
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1 since encoding is the inverse process of decoding. See for e.g. He’s encoder and decoder as shown in Figs. 1 and 2, respectively.  This is also reflected in Figs. 2 and 3 of Xiu.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3.
Regarding claims 19 He and Xiu teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. He further discloses “A computer-readable storage medium [See non-removable memory in Fig. 11 and ¶0078], comprising a bitstream of a video processed through decoding by using the method according to claim 1.” [Fig. 11 depicts a wireless transmit/receive unit, i.e. an encoder/decoder, respectively (¶0076) which can perform the disclosed coding functions described therein, as further elaborated in the referenced citations of claim 1] 
Regarding claim 20 He and Xiu teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. He further discloses “comprising a bitstrearn of a video generated by using the method according to claim 13. [Same as claim 19 with respect to Fig. 11. Also reference He’s decoder in Fig. 2 which can perform the functions of claim 13 for reconstructing a video out signal as shown] 
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Xiu, and in further view of Xu (US 2017/0054996 A1), hereinafter referred to as Xu.
Regarding claim 5 He and Xiu teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  He and Xiu however do not disclose the limitation of claim 5.  Xu on the other hand from the same or similar field of endeavor, teaches “wherein the syntax element [With respect to two candidate lists (BV in this case), para 0020 discloses an index] further comprises indication information used to indicate that the block-based candidate motion information list is used for the current block or indication information used to indicate that the subblock-based candidate motion 10information list is used for the current block.”  [Para 0020 further teaches said index corresponds to a 1-bit code to select one candidate list over the other. Since Xu has an indicator for indicating which candidate list to choose from, selecting between different potential candidate lists would have been apparent to one skilled in the art before the effective filing date of the claimed invention] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video coding methods disclosed by He and Xiu to add the teachings of Xu as above for providing techniques that allow for selecting a BV candidate list from among multiple BV candidate lists such that the performance of the BV coding method via the IntraBC mode is improved (para 0030). 
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Xiu, in further view of Li et al. (US 10,397,603 B1 with reference to Provisional application No. 62/668,779), hereinafter referred to as Li.
Regarding claim 6 He and Xiu teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  He and Xiu however do not disclose the limitation of claim 6. Li on the other hand from the same or similar field of endeavor teaches “wherein a width of the current block is greater than or equal to a threshold, or a height of the current block is greater than or equal to a threshold.”  [See col. 24 lines 1-19, where when the width and height of the current block is greater than one or more respective thresholds, respective additional motion candidates may be checked.] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video coding techniques disclosed by He and Xiu to add the teachings of Li as above for providing inter-prediction coding techniques via merge mode which can lead to a reduction in the amount of data that is used to transmit motion information, thus improving overall coding efficiency (col. 15 lines 55- 65).
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486